ANDERSON, J.
Lula Harris was the owner of the buggy, notwithstanding she held under a conditional sale from Matthews, who had a claim or title thereto, and the ownership could have been laid in her. She had the possession and control of same, and the title thereto, as against all except her vendor, Matthews. It is true she delivered it to Battle to return to Matthews before leaving for Savannah; but it was taken from her agent before he delivered it to Matthews, whose possession was her possession, and she could not have been *90ousted of her ownership of said buggy until it was restored to the vendor, Matthews. There was no reversible error in the oral charge of the court, excepted to, or in refusing charges 5, 6, 8, and A, requested by the defendant.
There was no error in refusing charge 3 requested by the defendant. The state did not have to prove that the buggy was worth $100, but could convict for grand larceny if it was worth $25 or over.'
There was no error in refusing charges 9 and 10 requested by the defendant.
The ruling of the trial court upon the evidence was either free from error or was error without injury.
The judgment of the criminal court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.